

116 HJ 53 IH: Proposing an amendment to the Constitution of the United States to require that the Supreme Court be composed of not more than nine justices.
U.S. House of Representatives
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 53IN THE HOUSE OF REPRESENTATIVESMarch 25, 2019Mr. Gallagher (for himself and Mr. Norman) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to require that the Supreme Court
			 be composed of not more than nine justices.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The Supreme Court shall be composed of not more than nine justices. 2.The Congress shall have the power to enforce this article by appropriate legislation.
					.
		